Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
The applicant argues that the examples in van Lengerich ‘728 demonstrate a starch content of at least about 25% when adding in starch present in the durum wheat flour. However, van Lengerich ‘728 never strictly limits the amount of starch present in the encapsulated composition. The ‘728 composition only limits the amount of protein and the total amount of starch and protein. Specifically, the ‘728 application teaches that the encapsulated bead composition comprises a total amount of protein and starch of about 60 to about 85%(paragraph 29) and about 25 to about 65% by weight protein(paragraph 9). Therefore, simply subtracting the protein content from the total protein and starch content, the starch content can easily be in the range of 5 to 10 wt % as claimed. 
Furthermore, the ‘728 application teaches that the starch component is added to the encapsulated composition in order to avoid a rubbery consistency and texture caused by too much protein and promotes extrudability(paragraph 22). Therefore, it would have been obvious to adjust the amount of starch depending on the amount of protein present in order to prevent a rubbery consistency and texture the bead 
	The applicant argues that it is clear that the term homogeneous means homogenous in terms of shape, size, and particle size distribution. However, the instant spec only uses those terms as examples and does not limit the term homogenous to mean homogenous in all three properties. Therefore, if the prior art is homogenous in terms of shape it would be considered homogenous to meet the claim limitation.  
As such, van Lengerich ‘728 meets the term “homogenous” by teaching that the particles are generally uniform in size and can have a spherical shape(paragraph 83), thus being consistent with the use of the term “homogenous” in the instant spec.
	The applicant argues that it would not have been obvious to include sugar in the encapsulated product of the ‘728 application. However, van Lengerich ‘358 teaches a pellet composition comprising an edible matrix comprising fat and oil, starch and sugar which encapsulates an active ingredient(abstract, col 16, line 31-37). Van Lengerich ‘358 further teaches that the pellet product can be incorporated into baked goods(col 18, line 4-20). Van Lengerich ‘358 teaches that the sugar helps to provide a “flavorful product”(abstract). Van Lengerich teaches that the sugar is to be included into the pellets in an amount of 20 to 40wt% and can include dextrose and high fructose corn syrup(col 4, line 42-49;col 7, line 46-64). It would have been obvious to include 20 to 40% sugar on the encapsulated bead composition of van Lengerich ‘728 as taught in van Lengerich ‘358 in order to provide increased flavor and sweet taste in a baked good, particularly a sweet tasting baked good. 
	

/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791